Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of crystal blanks the same in all material respects as those the subject of Abstract 61404, the claim at 15 percent under the provision in paragraph 214, as modified by T. D. 51802, for earthy or mineral substances was sustained. The items marked “B,” stipulated to consist of crystal units or oscillators in chief value of metal, used as integral and constituent parts of electrical radios, were held dutiable at 12J4 percent under the provision in paragraph 353, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 53739), for parts of radios, in chief value of metal, not specially provided for, as claimed.